DETAILED ACTION

Notice to Applicant
	This communication is in response to the Request for Continued Examination for Application 17/038,746 filed 05/02/2022 and the arguments therein. 
Claims 31-54 are new; and
Claims 1-8, 10-19, 21-29 and 31-54 are currently pending and considered herein.

Allowable Subject Matter
Claims 1-8, 10-19, 21-29 and 31-54 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	As per independent claims 1 and 28, the primary reason for the indication of allowable subject matter is in part the arguments made by applicant, and further by inclusion of the many specific limitations in combination as specifically recited in the claim spanning a page in length and not found, considering the claim in its entirety, in the closest available prior art of record, and that clarify patentable subject matter therein. 
The closest available prior art of record are as follows:
U.S. 10,136,294 B2 to Booth et al., hereinafter “Booth,” U.S. 2018/0211724 A1 to Wang, hereinafter “Wang” and U.S. 5,967,975 to Ridgeway, hereinafter “Ridgeway.”
The proposed amendments clarify the distinctions of claims and combination thereof in contrast to the teachings of the relevant prior art and as discussed in the Office Action dated 06/01/2021. Booth is directed to the monitoring of interactions with a microphone of an assist computer device. Wang relates to systems for healthcare billing verification for home care logistics. Ridgeway is directed to a home health parameter monitoring system. However, the prior art of record fail to disclose, in combination or otherwise, the full scope of the lengthy independent claims. The references fail to explicitly describe the claimed “expected time of interaction for the user is a time associated with a first unprompted and unscheduled verbal interaction of the user detected by the first microphone during the predefined period of time; monitor an input of the first microphone for a user interaction that is unprompted and unscheduled by the user computer device […] in response to detecting an input to the first microphone indicative of a verbal user interaction that is unprompted and unscheduled by the user computer device prior to the expected time of interaction, the at least one processor of the user computer device programmed to: transmit a message to the at least one second computer device of the caregiver indicating that the user has interacted with the user computer device during the predefined period of time,” and the myriad configurations thereof, as narrowly recited by the independent claims. 
Furthermore, in regards to patent-eligibility under 35 U.S.C. §101, Applicant’s claimed invention is patent-eligible because even if there is an abstract idea that otherwise would be defined as covering performance in the mind. The Applicant argues at pages 9-16 of Remarks dated 03/23/2021 an improvement to the conventional technology and there is an integration of the judicial exception into a practical application of the abstract idea. The Examiner agrees. Furthermore, the current limitations are akin to the technology from Examples 37 and 42 in the Revised PEG from October of 2019. In addition, the claim limitations amount to “significantly more” than the abstract idea. For at least these reasons, the claims are patent eligible under 35 U.S.C. §101.
Based on the specific language and steps detailed in the amended claims, the evidence presented above and Applicant’s Remarks dated 05/02/2022, claims 1-8, 10-19 and 21-29 and 31-54 are allowable.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871. The examiner can normally be reached M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM T. MONTICELLO/Examiner, Art Unit 3686                                                                                                                                                                                                        

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686